Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 11/17/21.
Claims 1-20 are pending.
The terminal disclaimer filed on 11/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10733100 patent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment/Arguments
In view of the terminal disclaimer, filed 11/17/21, the previous double patenting rejection to claims 1-20 is withdrawn.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims to include new limitations, changing the scope of the examined claims.  The amended claims require a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 11, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syu (US20110099323), in view of Helmick et al (US20200294616, “Helmick”; ED: 08/26/2016).

As to claim 1, 7, 12:
Syu teaches a data storage device (memory device 4; 0012-0014; Fig. 1), comprising: 
a controller (memory controller 8; 0017) configured to write data associated with a write command to one of a random accumulated buffer, a sequential accumulated buffer, or an overlap accumulated buffer based on a classification of the write command (memory controller fetches/receives write commands; 0012-0014; parses/detect command types (random, sequential, system), segregate write data into memory zones (analogous to queues/buffer storage) based on write command type/classification is a random write, sequential write, or system write; 0017, a memory zone/buffer for storing random data; a memory zone/buffer for storing sequential data; and a memory zone/buffer for storing system (correspond to overlap) data; Fig. 2; 0017).
Syu teaches the different accumulate buffers (random, sequential, overlap) as memory storage (organized as zones) for storing the different data types.  Syu does not specifically teach the memory representing the random accumulated buffer, sequential accumulated buffer, and overlap accumulated buffer being within the controller.  
It is well-known in the art to combine components (make integral) into one package to save space and reduce size, reduce timing delays, and increase access speed.  One example prior art that teaches this idea is Helmick, who teaches parsing commands into more fine-grain and specific commands (0122, 0166; Fig .9) and integrating memory/buffers storing data/command from the host with the memory controller (Fig. 29A; 0040, 0045, 0196).  Helmick integrate 
As to claim 2,15:
Syu teaches recognizing the write command type (0017, 0012), and parses/detect command types (random, sequential, system) (segregate write data into memory zones (analogous to queues/buffer storage) based on write command type/classification is a random write, sequential write, or system write; 0017, 0012), but does not specifically disclose using a command parser. It is well-known to use a command parser to interpret/decode the syntax of the command.  One prior art that teaches this is Helmick, who using a command parsing logic to parse commands into more fine-grain and specific commands (0122, 0166; Fig .9).  It would have been obvious to one of ordinary skills in the art, at the time of the invention, to use a command parser/syntax analyzer, in the invention of Syu, to parse the syntax of the commands, as suggested by Helmick.
As to claim 3:
Syu teaches the controller further comprises a write command accelerator (microprocessor 12; 0013, 0015). 
As to claim 6, 16:

As to claim 11, 14, 17:
Syu teaches using a cache (0019) and detecting the type of write command (0017, 0012), and parses/detect command types (random, sequential, system) (segregate write data into memory zones (analogous to queues/buffer storage) based on write command type/classification is a random write, sequential write, or system write; 0017, 0012).  
Syu does not specifically disclose using a command parser. It is well-known to use a command parser to interpret/decode the syntax of the command.  One prior art that teaches this is Helmick, who using a command parsing logic to parse commands into more fine-grain and specific commands (0122, 0166; Fig .9).  It would have been obvious to one of ordinary skills in the art, at the time of the invention, to use a command parser/syntax analyzer, in the invention of Syu, to parse the syntax of the commands, as suggested by Helmick.
Claims 4, 5, 8-10, 13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syu (US20110099323), in view of Helmick et al (US20200294616, “Helmick”) and Sato et al (US20170192889, “Sato”).
As to claim 4, 8, 13, 19:
Syu teaches storing/caching write command data (0019) but does not teach detecting a cache collision of the write command.  It is well-known in the art to detect and treat cache collision to maintain data integrity. Sato teaches detecting and treating cache collision (0096-0101).  It would have been obvious to one of ordinary skills in the art, at the time of the invention, to use 
As to claim 5, 9, 20:
Syu teaches classifying a write command (see response to claim 1).  Sato further teaches the detecting a cache collision (detect write command data that cause cache collision; 0096-0101). It would have been obvious to one of ordinary skills in the art to use Sato’s teaching of detecting and treating cache collision, with the classification of write command, such as an overlap/system command, of Syu, to ensure data integrity is maintained.
As to claim 10: 
Sato further teaches a collision table is used to detect the cache collision (collision hash index; 0014, 0092, 0096-0099). 
As to claim 18: 
Syu teaches the cache comprises a random accumulated buffer, a sequential accumulated buffer, and an overlap accumulated buffer (memory region/buffer storing write commands (0007, 0013-0014; write commands comprises sequential, random, system; 0017, 0012).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20180039424 and US20120095966 both teach integrating memory/buffer with the memory controller.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/THAN NGUYEN/Primary Examiner, Art Unit 2138